Exhibit 10.2

 

UST Seq. No. 170

 

UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

 

January 9, 2009

 

Ladies and Gentlemen:

 

Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement Standard Terms dated of as of the date of this letter
agreement (the “Securities Purchase Agreement”) between United States Department
of Treasury (“Investor”) and the company named on the signature page hereto (the
“Company”).  Investor and the Company desire to amend the Securities Purchase
Agreement as follows:

 

1.                                       Section 2.1(a) of the Securities
Purchase Agreement is amended to read in its entirety as follows:

 

“(a)         [Intentionally Omitted.]”

 

2.                                       Section 2.1(c) of the Securities
Purchase Agreement is amended to read in its entirety as follows:

 

“(c)         “Previously Disclosed” means information set forth or incorporated
in the Company’s Annual Report on Form 10-K for the most recently completed
fiscal year of the Company filed with the Primary Federal Securities Regulator
prior to the execution and delivery of this Agreement (the “Last Fiscal Year”)
or in its other reports and forms filed with or furnished to the Primary Federal
Securities Regulator as contemplated under Sections 13(a), 14(a) or 15(d) of the
Exchange Act on or after the last day of the Last Fiscal Year and prior to the
execution and delivery of this Agreement.  “Primary Federal Securities
Regulator” means the SEC or the primary federal bank regulator with which the
Company files its reports, registration statements, proxy statements and other
filings under the Exchange Act.  If the Company is required to make filings with
a Primary Federal Securities Regulator other than the SEC, all references in
this Agreement to the SEC shall be deemed to refer to the Company’s Primary
Federal Securities Regulator.”

 

3.                                       The definition of “Registrable
Securities” in Section 4.5(l)(iv) of the Securities Purchase Agreement is
amended by adding the following sentence at the end thereof:

 

“Notwithstanding anything in this Section 4.5(l)(iv) to the contrary,
Registrable Securities shall not include any securities of the Company that are
referred to in Section 3(a) of the Securities Act; provided, however, that in
the event that the Company’s Primary Federal Securities Regulator is not the
SEC, the Company shall take such actions (if any) as are provided for under such
Primary Federal Securities Regulator’s rules in order to permit the resale of
Registrable Securities by the Holders in accordance with such rules.”

 

--------------------------------------------------------------------------------


 

From and after the date hereof, each reference in the Securities Purchase
Agreement to “this Agreement” or words of like import shall mean and be a
reference to the Agreement (as defined in the Securities Purchase Agreement) as
amended by this letter agreement and each reference in the Securities Purchase
Agreement to “this Securities Purchase Agreement” or words of like import shall
mean and be a reference to the Securities Purchase Agreement as amended by this
letter agreement.

 

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

 

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.

 

[Remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

 

 

UNITED STATES DEPARTMENT OF

 

THE TREASURY

 

 

 

 

 

By:

/s/ Neel Kashkari

 

 

Name: Neel Kashkari

 

 

Title: Interim Asst. Secty. For Financial Stability

 

 

 

 

 

 

 

COMPANY: MISSION COMMUNITY BANCORP

 

 

 

 

 

 

 

By:

/s/ Anita M. Robinson

 

  Name: Anita M. Robinson

 

   Title: President and Chief Executive Officer

 

3

--------------------------------------------------------------------------------